

	

		II

		108th CONGRESS

		2nd Session

		S. 2995

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2004

			Mr. Schumer (for

			 himself, Mr. Biden, and

			 Mr. Durbin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To permanently extend the income tax deduction for

		  college tuition expenses.

	

	

		1.Permanent extension of

			 tuition deduction

			

				(a)

				Repeal of termination clause

				Section 222 of the Internal Revenue Code of 1986 is amended by

			 striking subsection (e).

			

				(b)

				Effective date

				The amendment made by this section shall apply to payments made

			 in taxable years beginning after December 31, 2005.

			(c)Provision made

			 permanentTitle IX of the Economic Growth and Tax Relief

			 Reconciliation Act of 2001 (relating to sunset of provisions of such Act) shall

			 not apply to section 431 of such Act.

			

